—In an action, inter alia, to recover damages for medical malpractice, the defendant Rached El-Youssef appeals from (1) an order of the Supreme Court, Nassau County (McCaffrey, J.), dated October 24, 1997, which, inter alia, upon granting his motion for reargument of the plaintiffs’ motion to strike his affirmative defense of lack of personal jurisdiction, and his cross motion to dismiss for lack of personal jurisdiction, which were decided by an order of the same court dated May 2, 1997, granted the plaintiffs’ cross motion for expedient service pursuant to CPLR 308 (5), and (2) an order of the same court, dated March 26, 1998, which denied his motion for leave to amend his answer to include an affirmative defense of the Statute of Limitations and to dismiss the action as barred by the Statute of Limitations.
Ordered that the orders are affirmed, with one bill of costs.
We reject the appellant’s contention that the plaintiffs failed to comply with CPLR former 306-b as it existed at the time the action was commenced.
The appellant’s remaining contentions are without merit. Miller, J. P., Thompson, McGinity and Luciano, JJ., concur.